Pottle, J.
The evidence was conflicting and fully authorized the verdict in the plaintiff’s favor. . The charge contained some inaccuracies, but, as a whole, fairly stated the issues made by the pleadings and the evidence. Failure to give the correct rule for measuring the defendant’s damage under his plea of recoupment is not cause for a new trial, since the jury found wholly against the plea. Hill v. Harris, 11 Ga. App. 358 (75 S. E. 518). There was no error requiring a new trial.

Judgment affirmed.